Robinson, J.
In this case two actions are united because they turn on the same identical question of fact. Each action is based on deposit certificates made to the deceased Charles Larsson. In each case plaintiff obtained a judgment for the amount of the certificates, and the administrator and the heirs appeal.
One complaint avers that on December 2, 1914, Larsson deposited with the Wilton Bank $3,500, receiving five certificates of deposit for •$700, each payable to the order of C. J. Larsson in six months, with interest at 5 per cent. That on May 14th, Larsson for value transferred and delivered the certificates' to the plaintiff, and that by mistake and inadvertence he failed to indorse the same, and died on May 17, 1915. The complaint in like manner counts on another "certificate for $228.00.
In the Bismarck Bank case the complaint likewise counts on four •deposit certificates of $500 each and on one for $250, dated December 3, 1914, payable in six months to the order of C. J. Larsson, with interest at 5 per cent.
The answer shows the appointment and qualification of the adminis*536trator, and claims the certificates as a part of the estate. The only consideration for the certificates of deposit was an alleged agreement on the part of the plaintiff to care for Larsson during his life, but there is nowhere in the record a word of evidence showing any such agreement, or showing that Larsson ever thought of indorsing his certificates to the nephew, the plaintiff, or that the nephew had the nerve to speak to his uncle of any such indorsement. The plaintiff was a young man of no home or property; he was a well driller and he lived in Nebraska in a very humble home with his sister, Mrs. Thurston. lie had-never seen his uncle only for a few days in 1914 and for three days in May, 1915, when he was received as a guest of his uncle at- the home of Mr. and Mrs. Anderson, some 8 miles from Wilton, North Dakota. Larsson’s age was sixty-five and during the last four years of his life he had been in ill health and had made his home with the Andersons, and they had treated him very kindly. He came to trust them, and he liad promised to reward them for their care of him in addition to the sum which he paid for board. The $6,000 in question was the scrimpings and savings of many years. Larsson was nearing his grave, but he was not so feeble in body or mind as to think of transferring his $6,000 to his irresponsible and homeless nephew, and reducing himself to the position of a dependent and a pauper. He still had some hopes of life and he did think of going to live with his nephew and niece in Nebraska. To prepare for the trip on Friday afternoon of May 14, 1915, Larsson went to town with his -nephew and Anderson in the car of the latter. He was helped into the bank, took a chair and waited some time for the arrival of Anderson. Then Anderson came and said to the cashier that Larsson wanted his box. The cashier asked Larsson if he wanted the box and he said, “Yes.” The cashier testifies: “I got the box, opened the window and pushed it out in front of Larssqn. Shellburg had the key when I pushed the box out, and he unlocked the box. Larsson wanted the cash on one certificate in the box. One of us took the certificate and asked Larsson if he wanted the money on it, and he said, ‘Yes.’ I asked if he was able to write his name and he said, ‘No.’ I wrote his name on the certificate, made his mark, and Anderson signed as a witness, and I placed the money near the deposit box in the window, and Shellburg took the money, $68.10. I locked the box myself and Shellburg said: ‘We *537will lake the box with us.’ I asked Larsson if he wanted Shellburg to carry the box and he said, ‘Yes.’ So I handed it over to Shellburg. I think Anderson and Shellburg both assisted the old gentleman to rise and go out of the bank.”
They went home and the next day the old man became more feeble and sick, and died on May 17, 1915, about two and a half days from the time of his leaving the bank. If the old man was in a condition to do business when at the bank, if he desired to pass the title to his precious certificates, that was the time for him to do it and to put the agreement in writing in the presence of Anderson and the banker. But there is no evidence that the old man thought of making such a deal, and' Shellburg did not venture to speak of it. True it is that when the cashier locked the box, wrapped it up, and passed it out of the window in front of Larsson, he pushed it to Shellburg, saying: This is for you, or this I give you, or some such words, meaning of course that Shellburg should take charge of the box on the way home. Then, when the old man got home, he had some refreshments and said to Mrs. Anderson, as she testifies: “I am ready to leave Monday. I have settled with Shellburg to take care of me, and if it don’t reach what I got, he is to care.for me as long as I live.”
The cashier testified that Larsson wanted to know if he should take a draft for the money, of if he should turn the certificates into the bank down there, or if he should take the cash on it so that he could have excess money when he needed it. He says: “I told Mr. Larsson that he could take the certificates down there and could indorse them and turn them into the local bank and have them collect the interest on them, and if I should issue a draft at that time it would discontinue the interest on the certificates.”
So, it appears poor Larsson concluded to keep his certificates drawing 5 per cent interest so he could have money as he needed it. There is no evidence that he ever thought of leaving himself a dependent or a pauper by transferring his certificates to his homeless nephew, and there is not a word of evidence that the nephew ever promised or agreed to care for his uncle, as alleged in the complaint.
A promise may be a good consideration for a promise, but in an action on a promise in consideration of a promise it is necessary to-prove a promise by each party. The contract must be mutual. Both *538parties must be bound or neither is bound. Section 5482. The consent of parties to a contract must be free and mutual and communicated by each to the other. Section 6837. It is essential to the existence of a contract that there should be parties capable of contracting .and-a sufficient consideration.
Section 5844. Consent is not free when it is obtained by undue influence or the taking of an unfair advantage of another’s weakness of mind.
In his case there is no claim that there was any performance on the part of the plaintiff. The purpose of this action is to get $6,000 for nothing, and the contract asserted, if made at all, was made at a time when the old man was sinking into his grave and when his mind and body were equally feeble, and it is contrary to equity and good conscience. However, there is no evidence of any contract.
The judgment is reversed, and judgment is ordered in favor of the interveners.
Grace, J". I dissent.